Exhibit 10.53

SECOND SUPPLEMENT TO ADVANCES, COLLATERAL PLEDGE

AND SECURITY AGREEMENT—ADDITIONAL COVENANTS

THIS SECOND SUPPLEMENT TO ADVANCES, COLLATERAL PLEDGE AND SECURITY
AGREEMENT—ADDITIONAL COVENANTS (“Additional Covenants Supplement”), dated as of
February 19, 2015, is made by and among the FEDERAL HOME LOAN BANK OF CHICAGO,
with its principal office located at 200 East Randolph Drive, Chicago, Illinois
60601 (“Bank”), RWT FINANCIAL, LLC, a Delaware limited liability company
authorized by the Delaware Insurance Commissioner as a special purpose captive
insurance company pursuant to a Certificate of Authority dated April 24, 2014
(“Member”), organized under the laws of Delaware, and having its chief executive
office at 155 South Wacker Drive, Suite 4250, Chicago, Illinois 60606, and
REDWOOD TRUST, INC., a corporation (“Company”) organized under the laws of
Maryland, and having its chief executive office at One Belvedere Place, Suite
300, Mill Valley, California 94941.

WHEREAS, Company is the parent company of Member; and

WHEREAS, Member and Bank have entered into an Advances, Collateral Pledge, and
Security Agreement, dated July 16, 2014 (as supplemented and amended from time
to time, the “Agreement”), and Member, Company, and Bank have entered into a
Supplement to Advances, Collateral Pledge, and Security Agreement-Financial
Covenants, also dated July 16, 2014 (“Financial Covenants Supplement”), each of
which Agreement and Financial Covenants Supplement remain in full force and
effect; and

WHEREAS, Company has guaranteed payment of all of Member’s present and future
obligations and liabilities of any kind to Bank pursuant to the Guaranty, dated
July 16, 2014 (“Guaranty”), which Guaranty remains in full force and effect;

WHEREAS, Company and Member acknowledge that they will benefit from Bank
continuing to enter into transactions with Member pursuant to the Agreement; and

WHEREAS, Company and Member acknowledge that certain additional covenants are
hereby agreed to by Member and the Agreement shall be amended hereby to include
these additional covenants.

NOW THEREFORE, Company, Member and Bank agree as follows:

Section 1.01. DEFINITIONS. Unless otherwise defined herein, terms defined in the
Agreement or in the Financial Covenants Supplement will have such defined
meanings when used herein. Terms defined herein will have such meanings for
purposes of this Additional Covenants Supplement. To the extent a term, as
defined in this Additional Covenants Supplement, is used in the Agreement, the
definition in this Additional Covenants Supplement will control.

Section 2.01. ADDITIONAL COVENANTS. Member covenants and agrees that at any time
Member has any Indebtedness that remains unpaid, that:

(a) Assets maintained by Member for purposes of compliance with
Section 5.01A(a)(ii) of the Agreement and of the type identified in clauses (A),
(B), and (C) of such Section 5.01A(a)(ii) that are eligible to satisfy the
requirements of such Section 5.01A(a)(ii), shall be held (i) in the case of
cash, in Member’s DID Account, (ii) in the case of Securities, in a safekeeping
account at the Bank, and (iii) in the case of Mortgage Loans, at an approved
third-party custodian pursuant to a custodial control agreement satisfactory to
the Bank and executed by such Custodian, Member, and the Bank;



--------------------------------------------------------------------------------

(b) Member shall not incur financial obligations to any third party greater than
$500,000 without the prior written consent of the Bank; provided that, Member
shall be permitted to (i) incur intercompany indebtedness to its affiliates
subordinate in right of payment to Indebtedness, (ii) commit to purchase
residential mortgage loans from its affiliates, (iii) incur ordinary course
servicing-relating financial obligations in connection with the ownership of
residential mortgage loans and mortgage servicing rights (including financial
obligations to sub-servicers retained to service such loans), and (iv) issue a
Directors’ and Officers’ Liability Retention Buy Down Policy in favor of Company
with an insurance limit of not more than $10,000,000; and

(c) From and after the date of this Additional Covenants Supplement, each time
Company incurs additional “Company Subordinated Debt” (defined below), Company
shall provide in writing to the Bank a certification that such Company
Subordinated Debt is subordinate in right of payment to claims of all of its
senior creditors, as well as subordinate in right of payment to the obligations
of Company to the Bank under the Guaranty. For purposes of this Section 3.01(c),
“Company Subordinated Debt” shall mean recourse indebtedness of Company that is
subordinate in right of payment to claims of all senior creditors of Company.

Section 3.01 GENERAL REPRESENTATIONS AND WARRANTIES BY MEMBER. Member hereby
represents, warrants and covenants that, as of the date hereof and hereafter:

(a) Member is not, and neither the execution of nor performance of any
obligations of Member under this Additional Covenants Supplement shall, with the
passage of time, the giving of notice or otherwise, cause Member to be in
violation of its charter or articles of incorporation, by-laws, any applicable
law or any material administrative regulation; provided, however, that violation
of such material administrative regulation shall not include any regulatory
violation that does not adversely impact the ability of Member to perform its
obligations under this Additional Covenants Supplement;

(b) Member has full corporate power and authority and has received all corporate
and governmental authorizations and approvals as may be required to enter into
and perform the obligations under this Additional Covenants Supplement; and

(c) The information given by Member in any document provided in connection with
its obligations under this Additional Covenants Supplement is true, accurate and
does not contain a material misstatement.

Section 3.02 MISCELLANEOUS.

(a) Company acknowledges Member’s obligations as set forth in this Additional
Covenants Supplement and agrees that such obligations are subject to the
Guaranty.

(b) The captions and headings in this Additional Covenants Supplement are for
convenience only and shall not be considered as part of or affect the
construction or interpretation of any provision of this Additional Covenants
Supplement.

(c) All representations, warranties, and covenants by Member and Company
contained in this Additional Covenants Supplement or made in writing in any
certificate or other writing required to be delivered pursuant to the terms of
this Additional Covenants Supplement, shall, at the time made, be true, accurate
and complete in all material respects.

(d) This Additional Covenants Supplement may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page of this Additional Covenants Supplement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Additional Covenants Supplement.

*    *    *

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Member, Company, and the Bank have caused this Additional
Covenants Supplement to be signed in their names by their duly authorized
officers as of the date first above mentioned.

 

RWT FINANCIAL, LLC By:

/s/ Christopher Abate

Title: Chief Financial Officer Member Number:

03024-7

 

REDWOOD TRUST, INC. By:

/s/ Christopher Abate

Title: Chief Financial Officer FEDERAL HOME LOAN BANK OF CHICAGO By:

/s/ Agnes Hardison

By:

/s/ Matthew Zimmerman

Name: Agnes Hardison Name: Matthew Zimmerman Title: Senior Vice President Title:
Vice President - Credit

 

-3-